DETAILED ACTION
This communication is in response to Applicant’s amendment filed on November 22, 2022. Claims 1-16 have been withdrawn, claim 17 has been amended, and claims 21-28 have been added new. Claims 17-28 are pending and directed towards DISTRIBUTED WIRELESS ENCRYPTION NETWORKS, DEVICES, AND METHODS. Examiner acknowledges Applicant’s amendment to the claims. However, the rejection under 35 USC § 103 is maintained. The rejection is stated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-28 objected to because of the following informalities:  
Claim 17 recites the limitation “wireless access point (WAP)” which should rather be “Wireless Access Point (WAP)”, the first letter of the words defining the acronym (WAP) should be capitalized.  
Claims 18-28 inherit the deficiencies noted in claims 17.
Appropriate correction is required.

Response to Arguments


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20, 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum et al. US 2012/0216036 (hereinafter “Barsoum”) in view of Berkman US 2007/0201540 A1.

As per claim 17, Barsoum teaches a thin wireless access point (WAP) (A multi-hop mesh network includes nodes that transmit data packets from one node to another until a destination is reached. The nodes can be fixed devices or mobile devices that communicate according to a wired or wireless protocol. Barsoum, para [0003]), comprising: 
receive a first encrypted data packet from a first node via a first wireless communication link between the thin WAP and the first node (presenting a packet for transmittal on the mesh network, wherein the packet includes the header and the encrypted data. Barsoum, para [0008]) (Each node 24-32 is an intermediate device that may similarly be a fixed or a mobile device that communicates data according to one or more networking protocols. The data can be communicated from one device 12-16 to another device 18-22 through one or more dynamic paths 33-37 of nodes 24-32. For example, path 33 includes data being communicated from node 26 [first node] to node 30 [WAP]. Barsoum, para [0017]), 
receive, from the first node, a first encryption key required for decryption of the first encrypted data packet (The encryption method is performed based on a key that is determined according to a key exchange protocol. Barsoum, para [0020] & Fig. 4A), 
forward the first encrypted data packet from the thin WAP to a second node via a second wireless communication link between the thin WAP and the second node, (Path 34 includes data being communicated from node 30 [WAP] to node 32 [second node]. Barsoum, para [0017] & Fig. 1) (If, however, the recipient address 66 is not the current device's address at 240, the packet 68 is not decrypted rather, it is presented to, for example, the physical layer 42, for transmittal to the next node 24-32 or device 18-22 at 280. Barsoum, para [0028] & Fig.4B); 
forward the first encryption key from the thin WAP to the second node (The method may begin at 100. It is determined whether the key exchange has occurred at 110. If the key exchange has not occurred at 110, the key agreement is set up between the sender device 12 and the recipient device 18. Barsoum, para [0023])( If, however, the key exchange has occurred at 110, the data is encrypted according to an encryption method and based on the encryption key. Barsoum, para [0024]), 
Barsoum does not explicitly disclose transmitting data in the opposite direction: (receive a second encrypted data packet from the second node via the second wireless communication link, and forward the second encrypted data packet from the thin WAP to the first node via the first wireless communication link, without decrypting the second encrypted data packet).
However, a person of ordinary skill in the art would have modified the disclosure of Barsoum by providing two-way communication between the nodes in the mesh network.  It would have been obvious to a person of ordinary skill in the art to provide two-way communication in the system of Barsoum in order to allow nodes to send and receive data, thereby responding to previously sent data.  This two-way communication being necessary for most application layer protocols and, therefore, an obvious and 
	Barsoum does not explicitly teach that the node in the mesh network is a thin wireless access point; radio circuitry; control circuitry configured to control the radio circuitry; power supply circuitry configured to provide electrical power to each of the radio circuitry and the control circuitry 
	However, Berkman in the same technical field teaches a thin wireless access point (In one example embodiment, the wireless access point 140 may be a thin access point that is designed to be remotely controlled and configured. Berkman, para [0054]);
radio circuitry (radio, Berkman, para [0078] and Fig. 4); 
control circuitry configured to control the radio circuitry (Controller. Berkman, Fig. 4 element 246); 
power supply circuitry configured to provide electrical power to each of the radio circuitry and the control circuitry (Power line. Berkman, Fig. 4 elements 260 and 210)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the teaching of Barsoum in view of Berkman’s teachings. One would be motivated to do so to be able to remotely control and configure the wireless access point. (Berkman, para [0054]) 

As per claim 18, Barsoum and Berkman teach the thin WAP of claim 17. Barsoum does not explicitly teach wherein the radio circuitry and the control circuitry are configured to collectively maintain each of the first wireless communication link and the 
However, Berkman teaches wherein the radio circuitry and the control circuitry are configured to collectively maintain each of the first wireless communication link and the second wireless communication link at the thin WAP according to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard (The access points described herein may use any suitable protocol and/or frequency band such as, for example, protocols substantially compatible and/or compliant with the IEEE 802.16 standards, multipoint microwave distribution system (MMDS) standards, IEEE 802.11 (a, b, or g) standards. Berkman, para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the teaching of Barsoum in view of Berkman’s teachings. One would be motivated to do so to use standards that are compatible and compliant with a wide variety of electronic devices. (Berkman, para [0057]) 


As per claim 19, Barsoum and Berkman teach the thin WAP of claim 17. Barsoum does not explicitly teach wherein the control circuitry is further configured to control the radio circuitry to operate the first and second wireless communication links on different respective wireless channels.
However, Barsoum teaches wherein the control circuitry is further configured to control the radio circuitry to operate the first and second wireless communication links (IEEE 802.11a access points may use up to eight frequency channels, while only three frequency channels utilized by 802.11b devices. Accordingly, 802.11a access points may be deployed in a more dense manner than, for example 802.11b access points. Up to twelve access points each having a different assigned frequency channel may be deployed in a given area without causing co-channel interference. Berkman, para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the teaching of Barsoum in view of Berkman’s teachings. One would be motivated to do so to enhance the security of the system by using different channels to transmit data.

As per claim 20, Barsoum and Berkman teach the thin WAP of claim 17. Barsoum does not explicitly teach wherein the control circuitry is further configured to control the radio circuitry to operate the first and second wireless communication links at different respective radio frequencies.
However, Barsoum teaches wherein the control circuitry is further configured to control the radio circuitry to operate the first and second wireless communication links at different respective radio frequencies (In one example, frequency bands are used that are selected from among ranges of licensed frequency bands (e.g., 6 GHz, 11 GHz, 18 GHz, 23 GHz, 24 GHz, 28 GHz, or 38 GHz band) and unlicensed frequency bands (e.g., 900 MHz, 2.4 GHz, 5.8 Ghz, 24 GHz, 38 GHz, or 60 GHz (i.e., 57-64 GHz)) […] IEEE 802.11a access points may use up to eight frequency channels, while only three frequency channels utilized by 802.11b devices. Accordingly, 802.11a access points may be deployed in a more dense manner than, for example 802.11b access points. Up to twelve access points each having a different assigned frequency channel may be deployed in a given area without causing co-channel interference. Berkman, para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the teaching of Barsoum in view of Berkman’s teachings. One would be motivated to do so to enhance the security of the system by using different frequencies to transmit data.

As per claim 23, Barsoum and Berkman teach the thin WAP of claim 17. Barsoum does not explicitly teach wherein the thin WAP is incorporated in a light bulb.
However, Berkman teaches wherein the thin WAP is incorporated in a light bulb (a wireless access point 170 is integrated into a light bulb 172 that fits into a light socket. Berkman, para [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the teaching of Barsoum in view of Berkman to explicitly incorporate the thin WAP in a light bulb. One would be motivated to do so to remotely control the light bulb. (Berkman, para [0102]) 

As per claim 26, Barsoum and Berkman teach the thin WAP of claim 17, wherein the control circuitry is further configured to control the radio circuitry to cooperate with a second WAP to transfer a current state of a device from the second WAP to the thin WAP (The security methods encrypt the data, transmit the data, and decrypt the data in an end-to-end manner by associating a header 58 (see, FIG. 3) with each packet of the data 60 to be communicated. As shown in FIG. 3, the header [include a state of a device] 58 includes a sender address 62, and a recipient address 66. The addresses 62, 66 can be, for example, a Media Access Control (MAC) address (e.g., that is determined by a media access control sub-layer of the data link layer 44) or other address. Barsoum, para [0020]).

As per claim 27, Barsoum and Berkman teach the thin WAP of claim 17, wherein the control circuitry is further configured to control the radio circuitry to serve as a conduit for encryption key negotiation data between a device and a second WAP (The encryption method is performed based on a key that is determined according to a key exchange protocol. For example, the Diffie-Hellman (DH) key agreement protocol can be used to determine an encryption key. The encryption key is then used by the encryption method to encrypt the data 60. Barsoum, para [0020])( The method may begin at 100. It is determined whether the key exchange has occurred at 110. If the key exchange has not occurred at 110, the key agreement is set up between the sender device 12 and the recipient device. Barsoum, para [0023]).

As per claim 28, Barsoum and Berkman teach the thin WAP of claim 17, wherein: 
the first wireless communication link between the thin WAP and the first node is an encrypted wireless communication link (The nodes can be fixed devices or mobile devices that communicate according to a wired or wireless protocol. Barsoum, para [0003]) (the data link layer 44 includes the security module 38. The security module 38 performs one or more security methods to encrypt data, transmit the data, and decrypt the data. The security methods encrypt the data, transmit the data, and decrypt the data in an end-to-end manner by associating a header 58 (see, FIG. 3) with each packet of the data 60 to be communicated. Barsoum, para [0020]); and 
the control circuitry is further configured to control the radio circuitry to establish the first wireless communication link according to the first encryption key (The devices 12-22 and nodes 24-32 each include a security module 38 […] Each security module 38 transmits data according to a secure end-to-end protocol using one or more encryption/decryption methods […] the protocols of the data link layer 44 are typically between adjacent nodes 24-32, the security methods and systems of the present disclosure enable the secure protocol to be end-to-end as opposed to hop-by-hop. Barsoum, para [0018]-[0019]).

Claims 21-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum et al. US 2012/0216036 (hereinafter “Barsoum”) in view of Berkman US 2007/0201540 A1 and further in view of Li et al. US 2018/0288670 A1 (hereinafter “Li”)

As per claim 21, Barsoum and Berkman teach the thin WAP of claim 17. Barsoum and Berkman do not explicitly teach wherein the thin WAP is incorporated in an Internet of Things device.
(The APs may be deployed as standalone APs or as “thin” APs connected to a Wireless LAN Controller (WLC), e.g., using the IETF CAPWAP protocols. Li, para [0015])( FIG. 14A is a diagram of an example machine-to machine (M2M), Internet of Things (IoT), or Web of Things (WoT) communication system 10 in which one or more disclosed embodiments may be implemented. Generally, M2M technologies provide building blocks for the IoT/WoT, and any M2M device, M2M gateway, M2M server, or M2M service platform may be a component or node of the IoT/WoT as well as an IoT/WoT service layer. Li, para [0206] and Fig. 14A).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the teaching of Barsoum and Berkman in view of Li to explicitly incorporate the thin WAP in an IoT. One would be motivated to do so to remotely control the IoT device. 

As per claim 22, Barsoum and Berkman teach the thin WAP of claim 21. Barsoum and Berkman do not explicitly teach wherein the thin WAP is configured to operate from a power source of the Internet of Things device.
However, Li teaches wherein the thin WAP is configured to operate from a power source of the Internet of Things device (The processor 32 may receive power from the power source 48, and may be configured to distribute and/or control the power to the other components in the M2M node 30. The power source 48 may be any suitable device for powering the M2M node 30. For example, the power source 48 may include one or more dry cell batteries (e.g., nickel-cadmium (NiCd), nickel-zinc (NiZn), nickel metal hydride (NiMH), lithium-ion (Li-ion), etc.), solar cells, fuel cells, and the like. Li, para [0226]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the teaching of Barsoum and Berkman in view of Li. One would be motivated to do so for the obvious reason of powering the WAP from the IoT. 

As per claim 24, Barsoum and Berkman teach the thin WAP of claim 17. Barsoum and Berkman do not explicitly teach wherein the thin WAP is incorporated in a thermostat.
However, Li teaches wherein the thin WAP is incorporated in a thermostat (M2M terminal devices 18 include, but are not limited to, tablets, smart phones, medical devices, temperature and weather monitors, connected cars, smart meters, game consoles, personal digital assistants, health and fitness monitors, lights, thermostats, appliances, garage doors and other actuator-based devices, security devices, and smart outlets. Li, para [0209]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the teaching of Barsoum and Berkman in view of Li to explicitly incorporate the thin WAP in a thermostat. One would be motivated to do so to remotely control the thermostat.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Barsoum et al. US 2012/0216036 (hereinafter “Barsoum”) in view of Berkman US 2007/0201540 A1 and further in view of Hammett US 2015/0350925 A1

As per claim 25, Barsoum and Berkman teach the thin WAP of claim 17. Barsoum and Berkman do not explicitly teach wherein the thin WAP is incorporated in a light switch.
However, Hammett teaches wherein the thin WAP is incorporated in a light switch (each one of the access point nodes 106-116 may be a lighting device such as luminaire, a receptacle, a switch, sensors, lighting fixture control units, etc. For example, each one of the access point nodes 106-116 may be a lighting device that includes an integrated wireless access point. The integrated wireless access point of each of the access point nodes 106-116 may serve as a wireless access point to wireless-capable devices such as laptops, smartphones, PDA, etc. that are within a coverage area of the respective integrated wireless access point. Thus, each one of the access point nodes 106-116 may be a wireless client to the primary access point 102 while serving as a wireless network access point to other wireless network clients such as smartphones. Hammett, para [0023])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, to modify the teaching of Barsoum and Berkman in view of Hammett to explicitly incorporate the thin WAP in a light switch. One would be motivated to do so to remotely control the light switch. (Hammett, para [0023])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                

/MICHAEL W CHAO/Examiner, Art Unit 2492